—Order unanimously affirmed without costs. Memorandum: We agree with Supreme Court that the 1992 amendment to Election Law § 16-102 (2) (L 1992, ch 79, § 27) did not extend the time of petitioners to commence this proceeding. By its clear and unambiguous language, the amendment permits a proceeding to be commenced within three business days after the board "makes a determination of invalidity with respect to such petition”. It does not apply to this proceeding brought to invalidate a petition that was not invalidated by the board. (Appeal from Order of Supreme Court, Erie County, Rossetti, J.—Election Law.) Present—Callahan, J. P., Lawton, Fallon, Boomer and Boehm, JJ. (Filed Aug. 20, 1993.)